DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, “the second zipper portion” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2005/0281491 to Ausnit (hereafter Ausnit ‘491).
Regarding claim 1, Ausnit ‘491 discloses a zipper assembly comprising: first and second zipper members (34 and 36, 98 and 106) each having an elongated body with a facing side, an opposite side, an upper edge, and an opposite lower edge (Figs. 3, 8-10), the facing sides of the first and second zipper members facing each other (Figs. 3, 8-10), the first and second zipper members each having a profile protrusion that extends from the facing sides and are located between the upper and lower edges (Figs. 3, 8-10), the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other (Figs. 3, 8-10), the first and/or second zipper members having flanges (50, 102, 110) that extend from the lower edges (Figs. 3, 8-10), the flanges configured to be affixed to panels (2a, 2b) of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other, wherein the first zipper member and/or the second zipper member each include a living hinge (52, 104, 112) disposed between the lower edge and the profile protrusion of the first zipper member and the second zipper member (Figs. 3, 8-10).
Regarding claim 6, Ausnit ‘491 discloses the flap abutting against base strip in the zipper assembly (paragraph [0042]), which meets the recitation “the living hinge is formed by a slit extending into the lower edge toward the upper edge of the elongated body of the one or more of the first zipper member or the second zipper member.”
Regarding claim 8, Ausnit ‘491 discloses the first and second zipper parts (34 and 36, 98 and 106) are formed with interlocking hooks (Figs. 3, 8-10), which meets the recitation “the profile protrusion of the first zipper member has a bent shape and the profile protrusion of the second zipper member has a receptacle shaped to receive the bent shape of the profile protrusion of the first zipper member.”
Regarding claim 9, Ausnit ‘491 discloses both the first zipper member and the second zipper member (98, 106) have the living hinge (104, 112) with the living hinge (104) in the first zipper member (98) disposed closer to the upper edge of the first zipper member than the living hinge in the second zipper member Figs. 8-10).
Regarding claim 10, Ausnit ‘491 discloses the flap abutting against base strip in the zipper assembly (paragraph [0042]), which meets the recitation “the living hinge is disposed in the first zipper member as a linear slit”.  Furthermore, to the degree the claims set forth the metes and bounds of the orientation of the “facing side and upper edge of the first zipper member”, the flap abutting against base strip in the zipper assembly of Ausnit ‘491, as discussed above, meets the recitation “a linear slit oriented at a transverse angle relative to the facing side and the upper edge of the first zipper member.”
Regarding claim 12, Ausnit ‘491 discloses first and second zipper members (34 and 36, 98 and 106), each of the first and second zipper members formed with an elongated body having a facing side, an opposite side, an upper edge, and an opposite lower edge (Figs. 3, 8-10), each of the first and second zipper members formed to have a profile protrusion that extends from the facing sides and are located between the upper and lower edges (Figs. 3, 8-10), the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other (Figs. 3, 8-10); and 2368481-US (500-2116US1)a living hinge (52, 98, 112) in one or more of the first zipper member or the second zipper member between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member, wherein the first and second zipper members are formed with flanges (102, 110) that extend from the lower edges, the flanges configured to be affixed to panels (2a, 2b) of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other (Figs. 9 and 10).  Ausnit ‘491 meets the structure implied by the method terms “forming” and “formed”, thus meeting method claim 12 itself.
Regarding claim 15, Ausnit ‘491 discloses the bridge is formed by extruding the elongated body of the one or more of the first zipper member or the second zipper member (paragraphs [0013]-[0014]).  Ausnit ‘491 further discloses the bridge is partly defined on its interior perimeter by a channel (54) having a curved profile (paragraph [0041]).  The bridge formed by Ausnit ‘491, as discussed above, meets the recitation “the living hinge is formed by extruding the elongated body of the one or more of the first zipper member or the second zipper member to include a concave recess extending from the facing side of the elongated body toward the opposite side of the elongated body.”
Regarding claim 16, Ausnit ‘491 discloses the bridge is partly defined on its interior perimeter by a channel (54) having a curved profile (paragraph [0041]), which meets the recitation “the concave recess forming the living hinge has an arch shape.”
Regarding claim 18, Ausnit ‘491 discloses sealing a first panel (2b) of the panels with the opposite side of the elongated body of the first zipper member between the upper edge and the lower edge of the elongated body of the first zipper member; and sealing a second panel (2a) of the panels with the flange of the second zipper member below the lower edge of the elongated body of the second zipper member (Figs. 8-10).
Regarding claim 19, Ausnit ‘491 discloses the first and second zipper parts (34 and 36, 98 and 106) are formed with interlocking hooks (Figs. 3, 8-10), which meets the recitation “the profile protrusion of the first zipper member has a bent shape and the profile protrusion of the second zipper member has a receptacle shaped to receive the bent shape of the profile protrusion of the first zipper member.”
Regarding claim 20, Ausnit ‘491 discloses a flexible enclosure comprising: a first panel (2b) of a web material; a first zipper member (98) having a first flange (102) that is coupled with the first panel (Figs. 9-10), the first zipper member having a first elongated body with a first facing side, a first opposite side, a first upper edge, and a first opposite lower edge, the first facing side including a first profile protrusion (Figs. 8-10); a second panel (2a) of the web material facing the first panel to define an interior volume; and a second zipper member (106) having a second flange (110) that is coupled with the second panel (Figs. 9-10), the second zipper member having a second elongated body with a second facing side, a second opposite side, a second upper edge, and a second opposite lower edge, the second facing side having a second profile protrusion shaped to mesh with the first profile protrusion of the first facing side of the first zipper member (Figs. 8-10), wherein the first zipper member includes a living hinge (104) disposed between (a) the first lower edge or the second lower edge and (b) the second profile protrusion (Figs. 8-10).

Claims 1, 7, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2008/0232722 to Pawloski et al. (hereafter Pawloski ‘722).
Regarding claim 1, Pawloski ‘722 discloses zipper assembly (46) comprising first and second zipper members (48, 50) each having an elongated body with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other (Figs. 2-4), the first and second zipper members each having a profile protrusion (60, 62) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other, the first and second zipper members each having flanges (54, 56) that extend from the lower edges, the flanges configured to be affixed to panels (22, 24) of an enclosure (20) that is closed by meshing of the profile protrusions of the first and second zipper members with each other.  
Pawloski ‘722 discloses in paragraph [0030] that the first flange (54) is connected to the first panel (22) at a lamination point (92), while the second flange (56) is connected to the second panel (24) at a lamination point (94).  In so doing, it will be seen that a first vent space (96) is formed between a first panel (22) and the first flange (54), while a second space (98) is formed between the second flange (56) and the second panel (24).  Pawloski ‘722 further discloses providing the first and second closure assemblies (48, 50) on first and second flanges (54, 56) and connecting the first and second flanges (54, 56) at discrete lamination points (92, 94) to either the first panel (22) or the second panel (24), but not both, an evacuation pathway (112; FIG. 4) for air within the interior storage space (44) to escape the bag (20) even after the first and second closure assemblies (48, 50) are sealed is formed (paragraph [0032]).  The connection of the first and second closure assemblies (48, 50) to the first and second panels (22, 24) in Pawloski ‘722, as discussed above, meets the recitation “wherein one or more of the first zipper member or the second zipper member includes a living hinge disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.”
Regarding claim 7, Pawloski ‘722 discloses the first panel (22) coupled with the opposite side of the elongated body (64) of the first zipper member (48), the second panel (24) coupled with the flange (56) of the second zipper member (50).  The connection of the first and second closure assemblies (48, 50) to the first and second panels (22, 24) in Pawloski ‘722, as discussed above regarding claim 1, meets the recitation “wherein the living hinge is formed by the first panel being coupled with the opposite side of the elongated body of the first zipper member between the upper edge and the lower edge of the elongated body of the first zipper member and by the second panel coupled with the flange of the second zipper member below the lower edge of the elongated body of the second zipper member.”
Regarding claim 12, Pawloski ‘722 discloses zipper assembly (46) comprising first and second zipper members (48, 50) each having an elongated body with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other (Figs. 2-4), the first and second zipper members each having a profile protrusion (60, 62) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other, the first and second zipper members each having flanges (54, 56) that extend from the lower edges, the flanges configured to be affixed to panels (22, 24) of an enclosure (20) that is closed by meshing of the profile protrusions of the first and second zipper members with each other.  
Pawloski ‘722 discloses in paragraph [0030] that the first flange (54) is connected to the first panel (22) at a lamination point (92), while the second flange (56) is connected to the second panel (24) at a lamination point (94).  In so doing, it will be seen that a first vent space (96) is formed between a first panel (22) and the first flange (54), while a second space (98) is formed between the second flange (56) and the second panel (24).  Pawloski ‘722 further discloses providing the first and second closure assemblies (48, 50) on first and second flanges (54, 56) and connecting the first and second flanges (54, 56) at discrete lamination points (92, 94) to either the first panel (22) or the second panel (24), but not both, an evacuation pathway (112; FIG. 4) for air within the interior storage space (44) to escape the bag (20) even after the first and second closure assemblies (48, 50) are sealed is formed (paragraph [0032]).  The connection of the first and second closure assemblies (48, 50) to the first and second panels (22, 24) in Pawloski ‘722, as discussed above, meets the recitation “wherein one or more of the first zipper member or the second zipper member includes a living hinge disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.”  Pawloski ‘722, as discussed above, meets the structure implied by the method terms “forming” and “formed”, thus meeting method claim 12 itself.
Regarding claim 20, Pawloski ‘722 discloses a flexible enclosure comprising: a first panel (22) of a web material; a first zipper member (48) having a first flange (54) that is coupled with the first panel, the first zipper member having a first elongated body (64) with a first facing side, a first opposite side, a first upper edge, and a first opposite lower edge, the first facing side including a first profile protrusion (60); a second panel (24) of the web material facing the first panel to at least partially define an interior volume; and a second zipper member (50) having a second flange (56) that is coupled with the second panel, the second zipper member having a second elongated body (74) with a second facing side, a second opposite side, a second upper edge, and a second opposite lower edge, the second facing side having a second profile protrusion (62) shaped to mesh with the first profile protrusion of the first facing side of the first zipper member, wherein one or more of the first zipper member or the second zipper member includes a living hinge (lamination point 92 or 94) disposed between one or more of (a) the first lower edge or the second lower edge and (b) the first profile protrusion or the second profile protrusion (Figs. 2-4).

Claims 1, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2010/0011545 to Anzini.
Regarding claim 1, Anzini discloses a zipper assembly (102) comprising: first and second zipper members (104, 106) each having an elongated body with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other (Figs. 4-6), the first and second zipper members each having a profile protrusion (116, 118, 124) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other (Figs. 4-6), the first and second zipper members each having flanges (108, 110) that extend from the lower edges, which meets the structure implied by the recitation “the flanges configured to be affixed to panels of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other”.  Anzini shows the flanges (108, 110) pivotably connected to the zipper members between a closed and open configuration (Figs. 5 and 6), which meets the recitation “wherein one or more of the first zipper member or the second zipper member includes a living hinge disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.”
Regarding claim 8, Anzini discloses the profile protrusion of the first zipper member has a bent shape and the profile protrusion of the second zipper member has a receptacle shaped to receive the bent shape of the profile protrusion of the first zipper member.
Regarding claim 11, Anzini discloses a slider (10) having opposite first and second ends and opposite first and second sidewalls (16, 18) that each extend from the first end (12) to the second end (14), the slider having a space between the first and second sidewalls, the space having a shape through which the first and second zipper members move (Figs. 4-6), wherein, in an absence of an additional manual force to push the first and second sidewalls of the slider toward each other, the first and second sidewalls provide an insufficient force to separate the first and second zipper members from each other (Fig. 5) and the additional manual force must be provided to the first and second sidewalls to pivot the first zipper member about a fulcrum (126) on the second zipper member (106) to separate the first zipper member from the second zipper member (Fig. 6), the second end (14) of the slider having elements (17, 19) for interlocking the profile protrusions of the first zipper member and the second zipper member in response to motion of the slider along the first zipper member and the second zipper member in a closing direction, the slider formed of a flexible material (paragraph [0021]) that is configured to be manually pressed to urge the first and second sidewalls of the slider together to separate the profile protrusions of the first zipper member and the second zipper member (paragraph [0022]).
Regarding claim 12, Anzini discloses a zipper assembly (102) comprising: first and second zipper members (104, 106) each having an elongated body with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other (Figs. 4-6), the first and second zipper members each having a profile protrusion (116, 118, 124) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other (Figs. 4-6), the first and second zipper members each having flanges (108, 110) that extend from the lower edges, which meets the structure implied by the recitation “the flanges configured to be affixed to panels of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other”.  Anzini shows the flanges (108, 110) pivotably connected to the zipper members between a closed and open configuration (Figs. 5 and 6), which meets the recitation “wherein one or more of the first zipper member or the second zipper member includes a living hinge disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.”  Anzini, as discussed above, meets the structure implied by the method terms “forming” and “formed”, thus meeting method claim 12 itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,774,955 to Borchardt et al. (hereafter Borchardt ‘955).
Regarding claim 1, Borchardt ‘955 discloses a zipper assembly (closure device) comprising: first and second zipper members (first and second interlocking fastening strips) each having an elongated body (base portion) with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other, the first and second zipper members each having a profile protrusion (male and female closure elements) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other, the first and second zipper members each having flanges configured to be affixed to panels of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other (column 17, lines 21-48), wherein one or more of the first zipper member or the second zipper member includes a living hinge (flexure points; notches; slits) disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.
	However, Borchardt ‘955 does not discloses the flanges extend from the lower edges of the first and second zipper members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the flanges from the lower edges of the first and second zipper members in the zipper assembly of Borchardt ‘955, since it was known in the art that flanges extending from the lower edges of the first and second zipper members provide a location to affix panels of an enclosure.
	Regarding claim 2, Borchardt ‘955 discloses the living hinge is formed by a slit (956A) extending from the facing side of the elongated body toward the opposite side of the elongated body of the one or more of the first zipper member or the second zipper member (Figs.38A-39B). 
Regarding claim 4, Borchardt ‘955 discloses the living hinge is formed by a concave recess (notch) extending from the facing side of the elongated body toward the opposite side of the elongated body of the one or more of the first zipper member or the second zipper member (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 40-42).
Regarding claim 5, Borchardt ‘955 discloses the concave recess (notch) forming the living hinge has an arch shape (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 40-42).
Regarding claim 8, Borchardt ‘955 discloses the profile protrusion of the first zipper member has a bent shape and the profile protrusion of the second zipper member has a receptacle shaped to receive the bent shape of the profile protrusion of the first zipper member (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 38A-42).
Regarding claim 9, Borchardt ‘955 discloses both the first zipper member and the second zipper portion have the living hinge with the living hinge in the first zipper member disposed closer to the upper edge of the first zipper member than the living hinge in the second zipper member (Figs. 22A, 28A, 34A).
Regarding claim 10, Borchardt ‘955 discloses the claimed invention, especially the living hinge formed by a linear slit (956A) extending from the facing side of the elongated body toward the opposite side of the elongated body of the one or more of the first zipper member or the second zipper member (Figs.38A-39B).  However, Borchardt ‘955 does not disclose the linear slit oriented at a transverse angle relative to the facing side and the upper edge of the first zipper member.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the linear slit linear at a transverse angle relative to the facing side and the upper edge of the first zipper member in the Borchardt ‘955 zipper assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 12, Borchardt ‘955 discloses a zipper assembly (closure device) comprising: first and second zipper members (first and second interlocking fastening strips) each having an elongated body (base portion) with a facing side, an opposite side, an upper edge, and an opposite lower edge, the facing sides of the first and second zipper members facing each other, the first and second zipper members each having a profile protrusion (male and female closure elements) that extends from the facing sides and are located between the upper and lower edges, the profile protrusions of the first and second zipper members shaped to mesh with each other to interlock the first and second zipper members with each other, the first and second zipper members each having flanges configured to be affixed to panels of an enclosure that is closed by meshing of the profile protrusions of the first and second zipper members with each other (column 17, lines 21-48), wherein one or more of the first zipper member or the second zipper member includes a living hinge (flexure points; notches; slits) disposed between the lower edge and the profile protrusion of the one or more of the first zipper member or the second zipper member.
However, Borchardt ‘955 does not discloses the flanges extend from the lower edges of the first and second zipper members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the flanges from the lower edges of the first and second zipper members in the zipper assembly of Borchardt ‘955, since it was known in the art that flanges extending from the lower edges of the first and second zipper members provide a location to affix panels of an enclosure.  Borchardt ‘955, as discussed above, meets the structure implied by the method terms “forming” and “formed”, thus meeting method claim 12 itself.
Regarding claim 15, Borchardt ‘955 discloses the living hinge is formed by extruding (column 16, lines 46-57) the elongated body of the one or more of the first zipper member or the second zipper member to include a concave recess extending from the facing side of the elongated body toward the opposite side of the elongated body (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 38A-42).
Regarding claim 16, Borchardt ‘955 discloses the concave recess forming the living hinge has an arch shape. (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 38A-42).
Regarding claim 18, extending the flanges from the lower edges of the first and second zipper members to provide a location to affix panels of an enclosure in Borchardt ‘955 and discussed above, meets the recitation “sealing a first panel of the panels with the opposite side of the elongated body of the first zipper member between the upper edge and the lower edge of the elongated body of the first zipper member; and sealing a second panel of the panels with the flange of the second zipper member below the lower edge of the elongated body of the second zipper member.”
Regarding claim 19, Borchardt ‘955 discloses the profile protrusion of the first zipper member has a bent shape and the profile protrusion of the second zipper member has a receptacle shaped to receive the bent shape of the profile protrusion of the first zipper member (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 38A-42).
Regarding claim 20, Borchardt ‘955 discloses a flexible enclosure comprising: a first panel of a web material; a first zipper member having a first flange that is coupled with the first panel (column 17, lines 21-48), the first zipper member having a first elongated body with a first facing side, a first opposite side, a first upper edge, and a first opposite lower edge, the first facing side including a first profile protrusion; a second panel of the web material facing the first panel to at least partially define an interior volume; and a second zipper member having a second flange that is coupled with the second panel (column 17, lines 21-48), the second zipper member having a second elongated body with a second facing side, a second opposite side, a second upper edge, and a second opposite lower edge, the second facing side having a second profile protrusion shaped to mesh with the first profile protrusion of the first facing side of the first zipper member, wherein one or more of the first zipper member or the second zipper member includes a living (flexure point, notch, slit) hinge disposed between one or more of (a) the first lower edge or the second lower edge and (b) the first profile protrusion or the second profile protrusion (Figs. 3-4D, 9, 10, 13-18, 20-22A, 26-28A, 32-34A, 38A-42).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,774,955 to Borchardt et al. (hereafter Borchardt ‘955) and Patent Application Publication No. 2013/0248541 to Verma.
Regarding claim 13, Borchardt ‘955 discloses the claimed invention, as discussed above, especially the living hinge being a slit in the facing side of the elongated body toward the opposite side of the elongated body of the one or more of the first zipper member or the second zipper member.  However, Borchardt ‘955 does not disclose the slit being formed by cutting.  Verma teaches that it is known in the art to form living hinges using a cutting process in an analogous assembly (paragraphs [0060]-[0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the living hinge by cutting in the zipper assembly of Borchardt ‘955, as in Verma, in order to continuously form the closure assembly.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,774,955 to Borchardt et al. (hereafter Borchardt ‘955) and Patent Application Publication No. 2013/0248541 to Verma as applied to claims 12 and 13 above, and further in view of Patent Application Publication No. 2005/0281491 to Ausnit (hereafter Ausnit ‘491).
Regarding claim 14, Borchardt ‘955 and Verma disclose the claimed invention, as discussed above, especially the slit extending from the facing side of the elongated body.  However, Borchardt ‘955 does not disclose the slit extending to an open void.  Ausnit ‘491 teaches a flap abutting against a base strip in an analogous zipper assembly (paragraph [0042]), which meets the recitation “slit”.  Ausnit ‘491 further teaches a living hinge (bridge) is partly defined on its interior perimeter by a channel (54) having a curved profile in the analogous zipper assembly (paragraph [0041]), which meets the recitation “open void”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the slit to an open void in the Borchardt ‘955 zipper assembly, as in Ausnit ‘491, in order to define a living hinge that diminishes any tendency for the zipper assembly to open in response to a pulling force.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,774,955 to Borchardt et al. (hereafter Borchardt ‘955) and Patent Application Publication No. 2005/0281491 to Ausnit (hereafter Ausnit ‘491).
Regarding claim 3, Borchardt ‘955 discloses the claimed invention, as discussed above, especially the slit extending from the facing side of the elongated body.  However, Borchardt ‘955 does not disclose the slit extending to an open void.  Ausnit ‘491 teaches a flap abutting against a base strip in an analogous zipper assembly (paragraph [0042]), which meets the recitation “slit”.  Ausnit ‘491 further teaches a living hinge (bridge) is partly defined on its interior perimeter by a channel (54) having a curved profile in the analogous zipper assembly (paragraph [0041]), which meets the recitation “open void”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the slit to an open void in the Borchardt ‘955 zipper assembly, as in Ausnit ‘491, in order to define a living hinge that diminishes any tendency for the zipper assembly to open in response to a pulling force.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2005/0281491 to Ausnit (hereafter Ausnit ‘491) and Patent Application Publication No. 2013/0248541 to Verma.
Regarding claim 17, Ausnit ‘491 discloses the claimed invention, especially a flap abutting against a base strip in an analogous zipper assembly (paragraph [0042]), which meets the limitation of the living hinge being a slit formed into the lower edge toward the upper edge of the elongated body of the one or more of the first zipper member or the second zipper member.  However, Ausnit ‘491 does not disclose the slit being formed by cutting.  Verma teaches that it is known in the art to form living hinges using a cutting process in an analogous assembly (paragraphs [0060]-[0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the living hinge by cutting in the zipper assembly of Ausnit ‘491, as in Verma, in order to continuously form the closure assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734